On the Merits
As often said, inadequacy of a remedy at law is one of. the foundation stones of equity jurisdiction, and it is a fundamental rule that before a complainant is entitled to relief in a court of equity, he must have no plain and adequate remedy at law.
The rule is that, where pleading and proof make no case for equitable relief, the bill should be dismissed, even though the equity of the bill may not have been questioned by demurrer or answer. Cummings v. Vann, 215 Ala. 488, 111 So. 229; Ragland v. Board of Missions for Freedmen of Presbyterian Church, 224 Ala. 325, 140 So. 435.
In support of his contention that the equity court had jurisdiction of the controversy, appellee cites our case of Williams v. Williams, 210 Ala. 372, 98 So. 200, and Farrow v. Burns, 18 Ala.App. 350, 92 So. 236. The Farrow case, supra, was on the law side, an action of assumpsit, and is in no way supportive of appellee’s position. In Williams v. Williams, supra, the bill sought specific performance of an oral contract to convey land and for general relief. The trial court decreed that com*500plainant was not entitled to the relief prayed and dismissed the bill. We agreed with the trial court in its holding that a case for specific performance was not shown but as to relief under the general prayer, we said:
“We are satisfied, however, that complainant was put in possession of the land at the time of the contract of sale, and that during his possession, in the belief that the contract was still subsisting and would be executed, he made valuable improvements on the land, observed by and known to respondent at the time, for which he has an equitable claim to reimbursement. Aday v. Echols, 18 Ala. 353, 52 Am.Dec. 225; Powell v. Higley, 90 Ala. 103, 7 So. 440, Jones v. Gainer, 157 Ala. 218, 47 So. 142, 131 Am.St.Rep. 52; Williams v. Kiloatrick, 195 Ala. 563, 567, 70 So. 742.
“On this theory of his possession and improvements, he would, of course, be chargeable with the rental value of the land during the period of his possession, by way of an offset to the value of his improvements.
“We think the trial court should have retained the bill of complaint for relief in this aspect, under the general prayer, and should have ordered an accounting to ascertain the value of the improvements made by complainant, and also the value of the rents with which he is chargeable, and decreed relief according to the balance shown.” 210 Ala. 373-374. 98 So. 201.
The cases cited in the Williams case, supra, are to the effect that in a situation of the kind there presented the complainant had a lien on the land which equity alone can declare and enforce. But that is not this case. Here, it appears from the averments of the bill that before the relationship of landlord and tenant was to commence, the prospective tenant did some work on the land for which he has not been paid by the landowner. It is not contended that the complainant has a lien on the land for his services and as far as we can determine he has a plain and adequate remedy at law, an action in assumpsit, upon the common counts, upon the principle that the law will imply a promise to pay a fair and reasonable compensation for services rendered to another, which are knowingly accepted. Irvin v. Strother, 163 Ala. 484, 50 So. 969.
The rule has long prevailed in this state that without reference to a discovery or other relief peculiar to equity, that court will not entertain a bill for accounting unless there are mutual accounts between the parties or, if the accounts are not mutual, they are so complicated and difficult to adjust that relief at law is not adequate or unless fiduciary relations exist between the parties. Segrest v. Brown, 263 Ala. 342, 82 So.2d 432.
Under the evidence in this case there was presented no question of mutual accounts or complicated accounts. No fiduciary relation was shown to exist. We do not understand the bill to pray for a discovery and, in any event, under the evidence it could not be retained for that purpose.
We are of the opinion that the law side affords to complainant a complete and adequate remedy, and on the trial of which the defendant is entitled to a trial of the issue by jury.
The decree of the trial court is reversed and one will be rendered here dismissing the bill. It is so ordered.
Reversed and rendered.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.